Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed Mary 9, 2022, with respect to rejections made respective to prior art Watanabe have been fully considered and are persuasive.
Applicant's arguments filed May 9, 2022 with respect to other rejections have been fully considered but they are not persuasive. 
Applicant argues that the term “substantially” has been removed from the claims, Examiner notes that “substantially” has not been completely removed from the claims and the claims remain indefinite.
Applicant contends that control element 498 is only capable of tilting about guide pin 516.  Examiner disagrees and notes that that the text of Badarneh discloses that “a first control element 498 that is arranged to be non-rotatable, but movable and/or tiltable sideways relative to a centre position thereof” (para. 148).  Examiner notes that “and/or” permits for purely sideways operation, figures 109-110 show this type of movement.  Applicant’s remarks regarding the operation of control element 499 are moot in light of control element 498’s sliding movement and switch actuation. Accordingly Applicant’s arguments regarding the operation of Badarneh are not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 6 and claim 11 at line 3 recite term “substantially”. The term “substantially” in claims 1 and 11 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 6 and 16 render the number of sets of springs recited unclear.  The claims recite “the first set of springs comprises a first set of springs” and “the second set of springs comprises a second set of springs”, however the number of spring sets intended is not clear.  Does each set of springs have an additional set of springs associated with it or is there only one set of springs required?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7-12, 14-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication 2003/0094354 by Badarneh.
Regarding claim 1, Badarneh discloses an input device (abstract; fig. 105-110; para. 148-153), comprising: a first switch (para. 151 – see the resistor 512 that detects movement of 498 in one direction); a second switch (para. 151 – see resistor 512’’ that detects movement of 498 in the other direction); and a slide button on a surface of the input device (para. 1; fig. 109-110; para. 148 – see element 498 and movable “sideways” in operation at para. 148), wherein the slide button actuates the first switch when the slide button slides along a first linear direction substantially parallel to the surface of the input device (fig. 109-110; para. 148-153 – see movement of 498 into switches at para 151), wherein the slide button actuates the second switch when the slide button slides along a second linear direction parallel to the surface of the input device (fig. 105-110; para. 151 – see movement of 498 into the opposite switch at para. 149).
Regarding claim 11, this claim is rejected by Badarneh as discussed above with regard to claim 1.
Regarding claims 2 and 12, Badarneh discloses wherein the slide button is placed between the first switch and the second switch (fig. 105-110 – see the location of element 498 with regard to the switches), wherein the first direction is parallel to the second direction but in an opposite direction of the second direction (fig. 105-110 – see the sideways movement of element 498).
Regarding claims 4 and 14, Badarneh discloses further comprising a third switch, wherein the slide button actuates the third switch of the input device when the slide button is pressed towards the surface of the input device (para. 148 – see activation of switch 500 when depressing 498).
Regarding claims 5 and 15, Badarneh discloses wherein the first switch is kept apart from a first plunger via a first set of springs, wherein the second switch is kept apart from a second plunger via a second set of springs (fig. 105-110; para. 148-153 – see springs on either side of 498).
Regarding claims 7 and 17, Badarneh discloses wherein the slide button presses the first plunger when the slide button slides along the first direction, wherein the first set of springs is compressed when the first plunger is pressed (fig. 105-110; para. 148-153 – see contacts 513-513’’’).
Regarding claims 8 and 18, Badarneh discloses wherein the first switch is actuated when the first plunger contacts the first switch (fig. 105-110; para. 148-153 – see switch operation via contacts 513-513’’’).
Regarding claims 9 and 19, Badarneh discloses wherein the slide button presses the second plunger when the slide button slides along the second direction, wherein the second set of springs is compressed when the second plunger is pressed (fig. 105-110; para. 148-153 – see switch operation via contacts 513-513’’’).
Regarding claims 10 and 20, Badarneh discloses wherein the second switch is actuated when the second plunger contacts the second switch (fig. 105-110; para. 148-153 – see switch operation via contacts 513-513’’’).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badarneh and further in view of U.S. Publication 2007/0252811 by Arche.
Regarding claims 6 and 16, Badarneh is silent wherein the first set of springs comprises a first set of springs and the second set of springs comprises a second set of springs.  Badarneh instead teaches the use of a single spring biasing mechanisms (fig. 105-110; para. 148-153 – see single spring biasing mechanism).
Arche teaches the use of a set of springs to bias an axis of input for an input in a multi-axis input device (see fig. 4D, 4E; para. 54-55). Because the references are from a similar art and concerned with a similar problem, i.e. user input interfaces, it would have been obvious to one having ordinary skill in the art at the time of filing to replace Badarneh’s single spring biasing mechanisms with Arche’s dual spring biasing mechanisms, via concentric coil springs, in order to allow for enhanced user sensory feedback through multiple non-linear force feedback responses to user inputs as taught by Arche at para. 54-56, 61-62. Thus allowing for enhanced user experience and augmented input/output characteristics.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badarneh and further in view of U.S. Publication 2015/0217191by Yan.
Regarding claims 3 and 13, Badarneh discloses wherein the input device is a gaming controller (para. 1). However, Badarneh does not explicitly disclose wherein the input device has at least an analog stick for providing input to a video game. Yan teaches that gaming controllers generally have analog sticks (para. 37).  Because the references are from a similar art and concerned with a similar problem, i.e. gaming input devices, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Badarneh’s gaming controller having a sliding switch with an analog stick that is taught by Yan.  One of ordinary skill in the art would have been motivated to do so because analog sticks are commonly used as input arrangements on game controllers and would enhance available player input operations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER J IANNUZZI/               Examiner, Art Unit 3715

/KANG HU/               Supervisory Patent Examiner, Art Unit 3715